Citation Nr: 1101875	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for a back disability. 

2. Entitlement to service connection for a bilateral hearing loss 
disability.  

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel




INTRODUCTION

The Appellant served on active duty from July 1974 to August 
1976.  He also served in the Army Reserve from August 1976 to 
November 1996.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in June 2006, of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The service records show that in September 1977 while in the 
Reserve, the Appellant complained of low back pain for two 
months, and the assessment was lumbosacral sprain.  On the Report 
of Medical Examination and Duty Status dated in March 1990, the 
examiner noted that the Appellant had chronic low back pain from 
spondylolisthesis, which was a congenital condition, and heavy 
lifting and straining were to be avoided if there was pain as it 
may exacerbate the condition.  On the Report of Medical History 
in June 1995, the Appellant indicated recurrent back pain and the 
examiner noted chronic lumbosacral muscle strain.  

Records of the Social Security Administration show that in 
February 1997 the Appellant had back surgery, which included a 
decompressive laminectomy at L5.  The records also show that in 
October 1998 the Appellant sprained his back at work lifting 
furniture.  X-rays in November 1998 showed degenerative disc 
disease of the lumbar spine and osteoarthritis of the lumbar 
spine.  





In October 2006, the Appellant authorized VA to obtain records 
from a private physician, which have not been requested. 

On the claims of service connection for a bilateral hearing loss 
disability and for tinnitus, on entrance examination in July 
1974, during the Appellant's period of active duty, an audiogram 
showed a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 as there was 45 decibel loss at 1000 Hertz and 
4000 Hertz in the right ear and 40 decibel loss at 1000 Hertz in 
the left ear.  

In January 2007, a private audiologist related the Appellant's 
hearing loss to military service from 1976 to 1995.  

As the evidence of record is insufficient to decide the claims, 
additional factual development is needed under the duty to 
assist. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Request from the appropriate federal 
custodian, the Appellant's periods of active 
duty for training during Army Reserve service 
from 1977 to 1991 and from 1993. If the dates 
cannot be determined, request copies of any 
orders authorizing active duty for training, 
beginning in 1977.  If verification is not 
possible, notify the Appellant in accordance 
with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of Dr. V. Arano, of Yucca Valley, 
California, from 2000 to the present.

4.  If the periods of active for training are 
documented, under the duty to assist 
determine whether a VA medical and 
examination with a medical opinion is needed 
to decide the claim of service connection for 
a back disability and develop the claim 
accordingly.  

5.  If the periods of active for training are 
documented, under the duty to assist 
determine whether a VA audiology examination 
with a medical opinion is needed to decide 
the claims of service connection for a 
bilateral hearing loss disability and for 
tinnitus and develop the claims accordingly. 

6.  After the development has been completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Appellant and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


